DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 09/22/2022 is acknowledged.
Claims 10-18, 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.
Election of species of SEQ ID NOs: 81-83, 85, 102-104 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (US 2014/0315862, October 2014) and in further view of Hanson (US 2012/0289457, November 2012).
Kaye teaches PMO antisense oligonucleotides targeting exon 53 of dystrophin pre-mRNA (see paragraphs [0030, 0047]), including the oligonucleotide of SEQ ID NO: 662 (see Table 4 on page 41), which is 100% identical to instant SEQ ID NO: 85. Kaye also teaches attaching the moiety at the beginning of the oligonucleotide, identical to the first “T” compound of Formula (IV) and beginning of Formula (III), exemplifying eteplirsen, one of the antisense oligonucleotides taught (see structural formula in paragraph [0063]). Kaye teaches that such compound improves solubility of the oligonucleotide (see paragraph [0116]). Kaye teaches hydrochloride salts of the oligonucleotides (see paragraph [0179]). Further Kaye teaches conjugation of antisense oligonucleotide with arginine-rich cell-penetrating peptides to enhance transport of oligonucleotides into cells (see paragraph [0164]).
Kaye does not teach hexaarginine moiety at 3’ end of oligonucleotide as in instant claims 1-9.
Hanson teach peptide oligonucleotide conjugates comprising a 5’-terminal triethylene glycol moiety and a 3’-terminal arginine rich peptide having a C-terminal glycine residue followed by 5-8 arginine residues and a N-terminal acetate moiety (see paragraphs [0478-0483]). Hanson teach how to attach such peptides to such oligonucleotides (see paragraph [0477]). The reaction conditions (presence of HATU and diisopropylethylamine) would allow amide bond formation between the C-terminal glycine and the morpholino terminal amine (corresponding to an oligonucleotide 3’-end) to arrive at the 3’-structure shown in instant Formulas (IV) and (III). The oligonucleotide conjugates exemplified by Hanson were designed to induce skipping of dystrophin exon 23 in the MDX mouse model of muscular dystrophy (see Example 30, paragraphs [0477-0478]). In in vivo exon skipping experiments comparing the conjugates, the hexaarginine (R6) conjugate provided the most efficient skipping of all of the conjugates in quadriceps muscle and diaphragm (see Figs. 5A and 5B and paragraph [0484]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to conjugate oligonucleotides taught by Kaye with cell-penetrating peptide taught by Hanson, arriving at instant invention. One of the ordinary skill in the art would be motivated to do so in order to improve delivery oligonucleotides to cells as suggested by Kaye using the peptide and method of conjugation taught by Hanson, who exemplifies oligonucleotides with such peptide successfully inducing exon skipping

Improper Markush Rejection
Claims 1-9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 681 F.2d 716, 121-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature
and/or a common use that flows from the substantial structural feature for the following
reasons:
1. targeting sequences from claims 1, 2, 6, 7 do not share any common structural feature: they target different regions of pre-mRNA, therefore each has its own structure ;
2. targeting sequences from claims 1, 2, 6, 7 do not share a common use that flows from
substantial structural feature, because they bind different regions of pre-mRNA.
             Claims 3-5, 8 and 9 are rejected based on their dependency on claims 1 and 6.
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals
and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to no more than 10 targeting sequences will overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635